Citation Nr: 0800882	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-39 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 until 
September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the present case, the record reflects that there are 
outstanding post-service private and VA treatment records.  
Specifically, in his Notice of Disagreement (NOD) dated 
August 2005, the veteran reported that he has received 
treatment for PTSD from Dr. Rojas of Cayey, Puerto Rico.  In 
addition, in his substantive appeal, he maintained that he 
had received treatment for PTSD at the VA hospital in San 
Juan.  However, these records have not been associated with 
the claims file.    

Because the Board has identified potentially outstanding 
records pertinent to the veteran's claim, VA must undertake 
reasonable efforts to obtain such documents as these records 
may be material to the claim.  38 U.S.C.A. § 5103A(b).

The veteran was afforded a VA psychiatric examination in June 
2005.  In his report, the examiner indicated that there was 
no evidence in the claims file of any psychiatric treatment 
or psychiatric hospitalization from the VA or a private 
psychiatrist or mental health professional.  Now that the 
veteran has identified private medical records pertaining to 
his PTSD claim that were not associated with his file at the 
time of the June 2002 examination, an additional VA PTSD 
examination should be arranged.  

VA has the authority to schedule an examination when such is 
necessary, and the veteran has an obligation to report for 
that examination.  38 C.F.R. §§ 3.326, 3.655 (2007).

Accordingly, the case is REMANDED for the following actions:

1. After obtaining the appropriate 
release, obtain the treatment records of 
Dr. Rojas.  Any negative search result 
from the record holder should also be 
indicated in the veteran's claims folder.  

2.  Obtain VA outpatient treatment 
records from the VA Medical Center in San 
Juan, Puerto Rico, for the period from 
October 2004 to the present.  Associate 
any evidence obtained with the claims 
folder. 

3.  Only if there remains an issue of 
whether the veteran is appropriately 
diagnosed with PTSD, arrange for him to 
be accorded another VA psychiatric 
examination.  The entire claims folder 
including a copy of this REMAND must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner is asked to identify the 
appropriate psychiatric diagnosis(es), if 
any.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue a Supplemental Statement of the 
Case and allow the appropriate period for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

